Citation Nr: 1103625	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-14 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for right foot 
metatarsalgia.


REPRESENTATION

Appellant represented by:	Reeder R. Fox, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from March 2, 1984 to 
April 5, 1984.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in December 2010.  A transcript of 
this hearing is in the claims folder.

Because the Veteran has disagreed with the initial noncompensable 
rating assigned following the grant of service connection for 
right foot metatarsalgia, the Board has characterized this claim 
in light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service-connected 
disability).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds 
that further development is required prior to the adjudication of 
the claim. 

The record reflects that the Veteran was last afforded a VA 
examination regarding his right foot disability in September 
2007.  The examiner noted that the Veteran's chronic right foot 
pain limited him to walking no more than 10 city blocks and 
standing for only 30 minutes.  In a July 2010 letter, a private 
physician noted that the Veteran had "limited walking and 
activities of endurance".  The private physician also described 
the Veteran's pain as moderate to severe.  The July 2010 letter 
from a private physician and testimony offered at the hearing 
reflects a possible worsening of the Veteran's right foot 
disability since his last VA examination in September 2007.  
Accordingly, the Board finds that a new VA examination is 
necessary in order to decide the Veteran's claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002 and Supp. 2010); 38 C.F.R. § 
3.159(c)(4) (2010).  See also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for an 
appropriate VA examination of the Veteran's 
right foot.

All symptoms and findings attributable to 
the Veteran's service-connected disability 
alone should be described in detail; the 
examiner in this regard should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected disability.  The examiner 
should provide an opinion as to the extent 
that pain caused by the service-connected 
right foot disability limits the Veteran's 
functional ability.  Flare-ups or 
additional impairment caused by extended 
use should be set out.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


